--------------------------------------------------------------------------------

Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of July 31, 2011, is
by and among XXX Acquisition Corp., a Nevada corporation (the “Parent”), Night
Culture, Inc., a Texas corporation (the “Company”), and the Stockholders of the
Company that are signatories hereto (the “Stockholders”).
 
BACKGROUND


The Company has 100,000,000 shares of its capital stock (the “Company Stock”)
issued and outstanding, all of which are held by the Stockholders.  Each of the
Stockholders is the record and beneficial owner of the number of shares of
Company Stock set forth opposite such Stockholder’s name on Exhibit A.  Each of
the Stockholders has agreed to transfer all of his shares of Company Stock in
exchange for the number of newly issued shares of Common Stock, par value $0.001
per share, of the Parent (the “Parent Stock”) listed opposite such Stockholder’s
name on Exhibit A, which in the aggregate amount to a total of five million
(5,000,000) shares of Parent Stock (the “Shares”).
 
The exchange of Company Stock for Parent Stock is intended to constitute a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986  (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.
 
The Board of Directors of the Parent and of the Company has determined that it
is desirable to effect this plan of reorganization and share exchange.
 


AGREEMENT


NOW THEREFORE, the parties agree as follows:
 
ARTICLE I

 
Exchange of Shares
 
SECTION 1.01. Exchange by Stockholders.  At the Closing (as defined in Section
1.02 below), each of the Stockholders shall sell, transfer, convey, assign and
deliver to the Parent his Company Stock free and clear of all liens, security
interests, mortgages, pledges, charges, equities and claims of any kind or other
encumbrances of any nature whatsoever (collectively, “Liens”), voting trusts or
stockholder agreements in exchange for the number of Shares listed on Exhibit A
opposite such Stockholder’s name.
 
SECTION 1.02. Closing.  The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place on the date hereof
(the “Closing Date”).
 


 
1

--------------------------------------------------------------------------------

 


ARTICLE II

 
Representations of Stockholders
 
Each of the Stockholders hereby severally (and not jointly) represents and
warrants to the Parent with respect to himself and the Company, as follows:
 
SECTION 2.01. Good Title.  The Stockholder is the record and beneficial owner to
the shares of Company Stock held by him, and has good title to his Company
Stock, with the right and authority to sell and deliver such Company Stock to
the Parent.  Upon delivery of any certificate or certificates duly assigned,
representing the same as herein contemplated and/or upon registering of the
Parent as the new owner of the Company Stock in the share register of the
Company, the Parent will receive good title to its Company Stock, free and clear
of all Liens, voting trusts and/or stockholder agreements.
 
SECTION 2.02. Investment Representations.  Each Stockholder acknowledges, agrees
and represents that:


  (a) He has been advised that none of the Parent Stock being acquired hereunder
have been registered under the Securities Act of 1933 (the "1933 Act").
 
  (b)  All of the Parent Stock being acquired hereunder are being, and will be,
acquired and held for investment, not for resale or distribution to the public
and not for the purpose of effecting or causing to be effected a public offering
of such securities.
 
  (c) He has been advised, and is aware of the fact, that by reason of the
foregoing investment representations and restrictions upon transfer:  (i) the
Parent Stock must be held indefinitely unless it is subsequently registered
under the 1933 Act or an exemption from such registration is available; (ii) if
Rule 144 of the Rules and Regulations promulgated by the United States
Securities and Exchange Commission (the “SEC”) is applicable to any future
routine sales of any such securities, such sales can be made only in limited
amounts in accordance with the terms and conditions of that Rule; (iii) in the
case of securities to which that Rule is not applicable, compliance with some
applicable exemption, if any be available, will be required; (iv) all of the
certificates for the Parent Stock will bear a legend restricting transfer
thereof; and (v) the Transfer Agent of Parent Stock will be given
"stop-transfer" instructions so as to prevent any illegal transfer of such
shares.
 
  (d) He has relied only and exclusively upon his own investigation into Parent
and its financial condition, and the representations of the Parent made in this
Agreement, for purposes of deciding to enter into and close this Agreement and
to accept shares of Parent Stock in exchange for his shares of Company
Stock.  He has not otherwise relied upon any oral or written representation made
by the Parent or any of its officers or directors or representatives of the
Parent and that no representation, or statements shall survive the Closing with
the sole exception of the representations and warranties contained in this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
  (e) He has reviewed the filings made by the Parent pursuant to the Securities
Exchange Act of 1934 (the “Parent SEC Filings”), including the included
financial statements, and has had full opportunity to review and inspect all
books and records of the Parent.
 
ARTICLE III

 
Representations and Warranties of the Company
 
In order to induce the Parent to enter into this Agreement and to issue the
Shares to the Stockholders, the Company and each of the Stockholders severally
(and not jointly) hereby make the following representations and warranties to
the Parent:


SECTION 3.01. Litigation.  There are no outstanding orders, judgments, writs,
injunctions. or decrees of any court, governmental authority or arbitration or
mediation panel or tribunal against or affecting the Company Stock.
 
SECTION 3.02. Non-Contravention.  The Company is not in breach of, default
under, or in violation of any applicable law, decree or order that may cause a
material adverse effect relating to the Company Stock and the Company is not in
breach of, default under, or in violation of any deed, lease, loan agreement,
commitment, bond, note, deed of trust, restrictive covenant, license, indenture,
contract or other agreement, instrument or obligation to which it is a party or
by which it is bound or to which any of its respective assets is subject that
may cause a material adverse effect on the Company Stock.
 
SECTION 3.03. Title to Assets.  The Company has good, complete, indefeasible and
marketable title to, and ownership of, all of its assets, free and client of all
Liens.
 


ARTICLE IV

 
Representations and Warranties of the Parent
 
In order to induce the Company and the Stockholders to enter into this Agreement
and to induce the Stockholders to exchange their Company Stock for the Shares,
the Parent hereby makes the following representations and warranties to the
Company and the Stockholders:
 
SECTION 4.01. Legal Proceedings and Legal Compliance.  The Parent is not a party
to any currently pending litigation or administrative proceedings.  To its
knowledge, (i) the Parent is not in violation of any applicable law that would
apply to it or to its business, the violation of which would cause a material
adverse effect, (ii) the Parent is not in violation of any applicable
environmental, securities or employee benefits law, which violation would cause
a material adverse effect, and (iii) neither the Parent nor, to the knowledge of
the Parent, any of the Parent's agents, contractors or employees has been
notified of any action, suit, proceeding or investigation which calls into
question compliance by Buyer.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 4.02. Shares and Corporate Documents.  All of the Shares to be issued
hereunder have been duly authorized and when issued will be validly and legally
issued shares of Parent Stock, fully paid and nonassessable, free and client of
all Liens, and not in violation of any preemptive or similar rights or any
securities laws.
 
SECTION 4.03. Undisclosed Liabilities.  Parent does not have any liabilities
(whether known or unknown, whether absolute, conditional or contingent and
whether liquidated or unliquidated and whether due or to become due), except for
(a) liabilities that will be accrued for or reserved against in the December 31,
2010 balance sheet and the March 31, 2011 balance sheets, and (b) contractual or
statutory liabilities incurred in the ordinary course of business which are not
required to be reflected on a balance sheet. Buyer's balance sheet and the
related income statement as of December 31, 2010 and March 31, 2011 were
prepared in accordance with generally accepted accounting principles and fairly
present the assets, liabilities, financial condition and results of operations
of Parent as of the dates indicated and for the periods referred to
therein.  Except as disclosed in writing to the Stockholders, there have been no
events, changes or effects with respect to Parent that, individually or in the
aggregate, have had or reasonably would be expected to have had a material
adverse effect.  Prior to the Share Exchange, the authorized capital stock of
Parent consists of (i) One Hundred Million (100,000,000) shares of Common Stock,
par value $0.001 per share, and (ii) Ten Million (10,000,000) shares of
Preferred Stock, par value $0.001 per share.  The Parent has 806,644 shares of
Common Stock issued and outstanding as of the date of this Agreement.  The
Parent Stock to be issued to the Stockholders pursuant to this Agreement, when
issued hereunder, will be duly and validly authorized and are validly issued,
fully paid and non-assessable.   No shares of Parent Stock (including, but not
limited to the shares of Parent Stock to be issued to the Stockholders pursuant
to this Agreement) or any other security of Parent are entitled to preemptive
rights or registration rights and, except for this Agreement and as disclosed in
the Parent SEC Filings, there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of
Parent.  There are no contracts, commitments, understandings, or arrangements by
which Parent is or may become bound to issue additional shares of the capital
stock of Parent or options, securities or rights convertible into shares of
capital stock of Parent.  Parent is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities.  Parent is not a party to, and
it has no knowledge of, any agreement or understanding restricting the voting or
transfer of any shares of the capital stock of Parent. Parent has furnished or
made available to the Stockholders and the Company true and correct copies of
Parent’s Articles of Incorporation as in effect on the date hereof (the “Parent
Charter”), and Parent’s Bylaws as in effect on the date hereof (the “Parent
Bylaws”).


ARTICLE V
 
Mutual Representations and Warranties


Each party hereto represents and warrants to the other party as of the date
hereof (which representations and warranties shall survive the execution and
delivery of this Agreement and the Closing) as set forth below:


 
4

--------------------------------------------------------------------------------

 
SECTION 5.01. Organization; Good-Standing.  (a) The Company and the Stockholders
(severally and not jointly) represent that the Company is a corporation duly
formed, validly organized and in good standing in the State of Texas; and (b)
The Parent represents and warrants that the Parent is a corporation duly formed,
validly organized and in good standing, in the State of Nevada.
 
SECTION 5.02. No Untrue Statements or Material Omissions. Each party hereto
represents to the other party hereto, on its own respective behalf, that no
statement in writing furnished by such party to the other party in connection
with the transactions contemplated herein contains any untrue statement of
material fact or omits to state a material fact necessary to make the statement
not misleading in any material respects.
 
SECTION 5.03. No Default. Each party hereto represents to the other party, on
its own respective behalf, that neither the execution and delivery of this
Agreement nor the performance by such party of its respective obligations
hereunder will cause any breach, default or violation or will require the
consent or approval of any court or governmental authority, except as expressly
contemplated by the terms of this Agreement.
 
SECTION 5.04. Power and Authority. Each party hereto represents to the other
party, on its own respective behalf, that (i) it has full power and authority to
enter into this Agreement any other related documents, to incur the obligations
as contemplated hereby, and to carry out the provisions of this Agreement; and
(ii) it has taken all action necessary for the execution and delivery of this
Agreement and each of the other related documents and for the performance of
each of its obligations hereunder, and thereunder, as evidenced by corporate
resolution(s) or other authorization.
 
SECTION 5.05. Enforceability. Upon execution and delivery by each of the parties
hereto, this Agreement and any other related document shall be the legal, valid
and binding obligations of each party and shall be enforceable against each
party in accordance with their respective terms.
 
ARTICLE VI
 
Deliveries
 
SECTION 6.01. Deliveries of the Stockholders.
 
        (a)   Concurrently herewith each Stockholder is delivering to the Parent
this Agreement executed by such Stockholder.
 
        (b)   At or prior to the Closing, each Stockholder shall deliver to the
Parent (subject to the provisions of Section 7.01):
 
(i) certificates representing such Stockholder’s Company Stock; and
 
(ii) duly executed stock powers for transfer by the Stockholder of its Company
Stock to the Parent.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 6.02. Deliveries of the Parent.
 
                                (a) Concurrently herewith, the Parent is
delivering:
 
(i) to each Stockholder and to the Company, a copy of this Agreement executed by
the Parent;
 
                  (ii) to the Company, a certificate from the Parent, signed by
its Secretary or Assistant Secretary certifying that the attached copies of the
Parent Charter, Parent Bylaws and resolutions of the Board of Directors of the
Parent approving the Agreement and the Transactions are all true, complete and
correct and remain in full force and effect; and
                  
                  (iii) to the Company, all books and records of the Parent.
 
             (b) At or immediately after the Closing, the Parent shall deliver
(subject to the provisions of Section 7.02):
 
                   (i) to each Stockholder, certificates representing the Shares
issued to such Stockholder as set forth on Exhibit A.
 
                   (ii) a certificate of good standing for the Parent from the
State of Nevada.
 
                   (iii) the appointment of Michael Long a director of the
Parent to fill a newly created board seat.
 
                   (iv)the letter(s) of resignation of the current officers of
Parent and the appointment of Michael Long as the Chief Executive Officer,
President and Secretary of the Parent.
 
                   (v) the corporate minute books and records of the Parent and
its predecessors which shall have been delivered to the Texas headquarters of
the Company.
 
SECTION 6.03. Deliveries of the Company.
 
             (a) Concurrently herewith, the Company is delivering to the Parent:
 
                   (i) this Agreement executed by Company; and
 
                   (ii) a certificate from the Company, signed by its authorized
officer certifying that the attached copies of the Company’s Articles of
Incorporation and Bylaws and resolutions of the Board of Directors of the
Company approving this Agreement and the Transactions are all true, complete and
correct and remain in full force and effect.
 
 
6

--------------------------------------------------------------------------------

 
                   (iii) Certificate of good standing for the Company from the
State of Texas.
 
                   (iv) Audited financial statements of the Company for the
years ended December 31, 2010 and December 31, 2009, unaudited financial
statements for the three and six month period ended June 30, 2011 and pro forma
financial statements for the six months ended June 30, 2011 giving effect to the
results of this Agreement.


ARTICLE VII
Conditions to Closing


SECTION 7.01. Stockholder and the Company Conditions Precedent.  The obligations
of the Stockholders and the Company to enter into and complete the Closing is
subject to the fulfillment on or prior to the Closing Date of the following
conditions any one or more of which may be waived by the Company and/or the
Stockholders in writing:
 
(a) Representations and Covenants.  The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date.  The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
 
(b) Deliveries.  The deliveries specified in Section 6.02 shall have been made
by the Parent.
 
(c) Compliance with Exchange Act.  The Parent shall be current in its reporting
obligations under the Securities Exchange Act of 1934 as amended (the “Exchange
Act”).
 


SECTION 7.02. Parent Conditions Precedent.  The obligations of the Parent to
enter into and complete the Closing is subject to the fulfillment on or prior to
the Closing Date of the following conditions, any one or more of which may be
waived by the Parent in writing.
 
(a) Representations and Covenants.  The representations and warranties of the
Stockholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Stockholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Stockholders and the Company on or prior to the Closing Date.
 
(b) Deliveries.  The deliveries specified in Section 6.01 and Section 6.03 shall
have been made by the Stockholders and the Company, respectively.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE VIII
 
Covenants


SECTION 8.01. Blue Sky Laws.  Parent shall take any action (other than
qualifying to do business in any jurisdiction in which it is not now so
qualified) required to be taken under any applicable state securities laws in
connection with the issuance of the Shares in connection with this Agreement and
pursuant to the Transactions.
 
SECTION 8.02. Public Announcements.  The Parent and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange.
 
SECTION 8.03. Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 8.04. Continued Efforts.  Each party hereto shall use commercially
reasonable efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 8.05. Name Change, Forward Split.  As soon as reasonably practicable
after the Closing, the Parent shall effect the Name Change and an 8-for-1
forward stock split.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
If to the Parent, to:
 
                                XXX Acquisition Corp.
c/o Fox Law Offices, P.A.
61 Knickerbocker Lane
Peaks Island, ME
Attention:  Richard Fox, Esq.
Telephone: (207) 766-0944


 
8

--------------------------------------------------------------------------------

 
If to the Stockholders or the Company, to:


             c/o Night Culture, Inc.
6400 Richmond Avenue
Houston, TX 77057
Attention:  Michael Long
Telecopy:  (832) 535-9070
 
 
SECTION 9.02. Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, the Parent and the Stockholders.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  No consideration shall be
offered or paid to any Stockholder to amend or consent to a waiver or
modification of any provision of any transaction document unless the same
consideration is also offered to all Stockholders who then hold Shares.
 
SECTION 9.03. Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Stockholders, the Parent and the Company will be entitled to specific
performance under this Agreement.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
SECTION 9.04. Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
SECTION 9.05. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 9.06. Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
 
9

--------------------------------------------------------------------------------

 
SECTION 9.07. Entire Agreement; Third Party Beneficiaries. This Agreement (a)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
Transactions and (b) is not intended to confer upon any person other than the
parties any rights or remedies.
 
SECTION 9.08. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
SECTION 9.09. Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
 
[Signatures appear on the next page]
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
The parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.
 
The
Parent:                                                                           XXX
ACQUISITION CORP.




By: /s/ Marcia Rosenbaum
      Name:  Marcia Rosenbaum
      Title:  President
 
The
Company:                                                                                     NIGHT
CULTURE, INC.


By:  /s/ Michael Long                                            
      Name:  Michael Long
      Title:  President
 


The Stockholders:


/s/ Michael Long                                                        
Michael Long
 
/s/ Surain Adyanthaya                                              
Surain Adyanthaya




 
11

--------------------------------------------------------------------------------

 




EXHIBIT A


Stockholders of Night Culture, Inc.




 
 
 
 
Name of Stockholder
 
 
 
 
 
Address of Stockholder
 
Number of Shares of Company Stock Being Exchanged
Percentage of Total Company Stock  Represented By Shares of Company Stock Being
Exchanged
 
 
Number of Shares of Parent Stock to be Received by Stockholder
Michael Long
#103
16107 Kensington Drive
Sugar Land, TX 77479
 
 
50,000,000
 
50%
 
2,500,000
Surain Adyanthaya
13026 Wickersham Ln.
Houston, TX 77077
 
50,000,000
 
50%
 
2,500,000


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------